Dismissed and Memorandum Opinion filed December 15, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00861-CV

                          TERRI NGUYEN, Appellant
                                        V.
                   SERGIO ANDRES MONTOYA, Appellee

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-36524

                 MEMORANDUM                      OPINION


      The notice of appeal in this case was filed August 17, 2015. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On November 9, 2015, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Jamison, Donovan and Brown.




                                        2